Per curiam.

Unless the statute so provides, a respondent cannot recover costs of a relator in a quo warranto case. Costs are distinctively a creature of statute, and where no provision is thereby made for costs none can be recovered. The common law respecting costs in quo warranto has no application with us, since we have undertaken to provide by statute under what circumstances and in what cases costs are recoverable. Finding no statute, either special or general, or a rule of court, under which costs are taxable against the relator in a quo warranto case, we are forced to the conclusion that *47the motion for execution against the relators herein must be denied, and it is so ordered.
It appearing from the record that judgment for costs has been improvidently entered against relators, the same is hereby annulled and set aside as contrary to law and unwarranted.
Decision en banc.